Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 3/24/21.  Claims 1-8 are pending and have been examined.
	Claims 1-3 and 6-8 are rejected.
	Claims 4-5 are objected.

Drawings
	The drawings filed on 3/24/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/21 and 4/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the semiconductor switch” on line 12 and lines 13-14 should be “the semiconductor switch of the further current path”, “the second electromechanical switch” on line 13 should be “the second electromechanical switch of the further current path”, “the first electromechanical switch” on lines 14-15 should be “the first electromechanical switch of the further current path”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150349671 to Kuhla et al. (hereinafter “Kuhla”).

As per claim 1, Kuhla discloses a switching apparatus for safely disconnecting an electrical load from a power supply network (Kuhla, see Fig. 1 element 1, its corresponding paragraphs, [0065] and [0002]), comprising a first connection device to which a power supply network for providing a supply voltage for an electrical load can be connected (Kuhla, see Fig. 1 element 3 and its corresponding paragraphs), a second connection device to which an electrical load can be connected (Kuhla, see Fig. 1 element 4 and its corresponding paragraphs), a third connection device to which a power supply source for providing a supply voltage for the switching apparatus can be connected (Kuhla, see Fig. 1 element 7, its corresponding paragraphs, [0065], and [0002), at least one current path connected between the first and second connection devices (Kuhla, see Fig. 1 and its corresponding paragraphs for current path between element 3 and element 4), the at least one current path including a first electromechanical switch and, connected in series with the first electromechanical switch, a parallel circuit of a second electromechanical switch connected in parallel to a semiconductor switch (Kuhla, see Fig. 1 and its corresponding paragraphs for Fig. 1 element 11 being a first electromechanical switch along the current path, see Fig. 1 element 13 being a second electromechanical switch connected in series with element 11 and connected in parallel to element 12, which is a semiconductor switch); a power supply unit electrically connected to the third connection device (Kuhla, see Fig. 1 element 50 and its corresponding paragraphs), an energy storage device electrically connected to the third connection device in such a way that the energy storage device can be charged by a supply voltage that can be applied to the third connection device (Kuhla, see Fig. 1 element 6 and its corresponding paragraph for an energy storage device electrically connected to element 7 in Fig. 1 in such a way that the energy storage device can be charged by a supply voltage that can be applied to the third connection device), a control unit electrically connected to the power supply unit (Kuhla, see Fig. 1 element 2 and its corresponding paragraphs), wherein the control unit is configured to output a respective switching signal for the first electromechanical switch, the second electromechanical switch, and the semiconductor switch, wherein the control unit receives power for generating the switching signals via the power supply unit (Kuhla, see [0063]-[0066]), a detector and signaling device configured to detect discharging of the energy storage device and to supply a notification signal to the control unit signaling the control unit that the supply voltage of the power supply unit is below a maximum permissible voltage (Kuhla, see Fig. 1, its corresponding paragraphs and [0031]), wherein the control unit is configured to be responsive to said notification signal by using the energy stored in the energy storage device to: first switch the semiconductor switch to an electrically conductive state, then to open the second electromechanical switch, then to switch the semiconductor switch to an electrically non-conductive state, and then to open the first electromechanical switch (Kuhla, see [0074]-[0075]). 

As per claim 6, the rejection of claim 1 is incorporated, Kuhla further discloses a further current path connected between the first and second connection devices, which includes a first electromechanical switch and, connected in series with the first electromechanical switch, a parallel circuit of a second electromechanical switch connected in parallel to a semiconductor switch; wherein the control unit is configured to output a respective switching signal for the first electromechanical switch, the second electromechanical switch, and the semiconductor switch of the further current path, wherein the control unit is furthermore configured, in relation to the further current path, to be responsive to said notification signal from the detector and signaling device by using the energy stored in the energy storage device to first switch the semiconductor switch to an electrically conductive state, then to open the second electromechanical switch, then to switch the semiconductor switch to an electrically non-conductive state, and then to open the first electromechanical switch (Kuhla, see Fig. 1 elements 21, 23 and 22, its corresponding paragraphs and [0074]-[0075]).

As per claim 7, the rejection of claim 1 is incorporated, Kuhla further discloses a safety switching system for safely disconnecting an electrical load from a power supply network (Kuhla, see Fig. 1, [0065] and [0002]) comprising: at least one switch apparatus according to claim 1 (Kuhla, see Fig. 1 element 1), and an external power supply source which can be connected to the third connection device of the at least one switching apparatus via an external switching device (Kuhla, see Fig. 1 elements 50 and 40 and its corresponding paragraphs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhla, in view of US20170365999 to Cao et al. (hereinafter “Cao”).

As per claim 2, the rejection of claim 1 is incorporated, Kuhla further discloses wherein the energy storage device discharges when a supply voltage applied to the third connection device drops below the predetermined voltage value applied to the energy storage device (Kuhla, see [0069]), energy storage device being an energy source (Kuhla, see Fig. 1 element 6 and its corresponding paragraph). Kuhla does not explicitly disclose a voltage limiting device connected to the energy source, configured to limit the voltage applied to the energy source to a predetermined value.
However, Cao in an analogous art discloses a voltage limiting device connected to the energy source, configured to limit the voltage applied to the energy source to a predetermined value (Cao, see [0008]-[0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cao into the apparatus of Kuhla. The modification would be obvious because one of the ordinary skill in the art would want to protect the energy source by limiting voltage applied to the energy source to a predetermined value (Cao, see abstract and [0008]-[0009]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhla, in view of Cao, further in view of US20080225457 to Korrek.

As per claim 3, the rejection of claim 2 is incorporated, Cao further discloses the first connection device comprises a terminal and an operating potential terminal, the voltage limiting device comprises a Zener diode and an electrical resistor, the Zener diode being connected in parallel to the energy source, wherein the anode terminal of the Zener diode is connected to the terminal and the cathode terminal is connected to a terminal of the electrical resistor, while the other terminal of the electrical resistor is associated with the operating potential terminal (Cao, see Fig. 4 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cao into the apparatus of Kuhla. The modification would be obvious because one of the ordinary skill in the art would want to protect the energy source by limiting voltage applied to the energy source to a predetermined value (Cao, see abstract and [0008]-[0009]).
The combination of Kuhla and Cao does not explicitly disclose the connection device comprises a ground terminal. However, Korrek in an analogous art discloses the connection device comprises a ground terminal (Korrek, see [0146]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Korrek into the above combination of Kuhla and Cao. The modification would be obvious because one of the ordinary skill in the art would want to create desired safe state quickly and reliably if an error appears in the application, the system, the safety-related device, and/or the safety switching device itself (Korrek, see [0004] and [0146]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhla, in view of translation of CN 107221473 to Dong et al. (hereinafter “Dong”).

As per claim 8, the rejection of claim 1 is incorporated, Kuhla further discloses a safety switching system for safely disconnecting an electrical load from a power supply network (Kuhla, see Fig. 1, [0065] and [0002]) comprising: the switching apparatus according to claim 1 which can be connected to a power supply source via an external switching device (Kuhla, see Fig. 1 elements 1 and 40), third connection device (Kuhla, see Fig. 1 element 7). Kuhla does not explicitly disclose a plurality of the switch apparatus, which can be connected in parallel to a power supply source, wherein each switching apparatus includes a decoupling diode, with an anode terminal thereof connected to the operating potential terminal of the device and with a cathode terminal thereof connected to the power supply unit of the respective switching apparatus.
However, Dong in an analogous art discloses a plurality of the switch apparatus, which can be connected in parallel to a power supply source, wherein each switching apparatus includes a decoupling diode, with an anode terminal thereof connected to the operating potential terminal of the device and with a cathode terminal thereof connected to the power supply unit of the respective switching apparatus (Dong, see Fig. 1 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dong into the apparatus of Kuhla. The modification would be obvious because one of the ordinary skill in the art would want to

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20070063661 discloses safety circuit for providing protection against failures that impact safety of an inverter circuit driving a Permanent Magnet Synchronous Motor (PMSM) including high and low side switches connected in a bridge and driven by a gate driver circuit during operation of the PMSM in a field weakening mode, the gate driver circuit including stages for driving the high and low side switches, the safety circuit comprising a main power supply and a back-up power supply for supplying voltage to the gate driver circuit driving the switches of the bridge of the inverter circuit, wherein if the main power supply fails to deliver adequate power to the gate driver circuit, the back-up power supply provides power to the gate driver circuit to allow the gate driver circuit to turn ON the low side switches and turn OFF the high side switches.
	US20120281443 discloses an inverter device for feeding electrical energy from a DC-power source into a power grid includes a pair of bus lines to be connected to the DC-power source; a plurality of capacitors connected in series between the bus lines; a surveying topology surveying an integrity of the plurality of capacitors, and to provide a signal indicating a loss of integrity of one capacitor of the plurality of capacitors; a voltmeter measuring a voltage drop over the plurality of capacitors; a DC/AC-inverter; and a controller. In case of the signal indicating a loss of integrity of one capacitor of the plurality of capacitors, the controller compares the voltage drop over the plurality of capacitors to a lost integrity threshold voltage value, and reduces a current load to the plurality of capacitors by reducing the power uptake of the DC/AC-inverter, when the voltage drop exceeds the lost integrity threshold voltage value.
	US5519295 discloses electrically operated actuator stores power in a capacitor for returning the actuator output element to a preselected position upon power failure. The actuator has a controller having input power terminals connected across the capacitor and control terminals for controlling the power applied from the input power terminals to the motor which comprises the actuator's prime mover. A sensor monitors the presence of power provided to the controller's input power terminals. When failure of this power is sensed, the capacitor current flows to the controller, and the sensor applies signals to an override circuit of the controller causing the controller to apply current from the capacitor to the actuator motor in a way which drives the actuator toward the preselected position. A properly selected capacitor is capable of supplying adequate current over a period of time sufficient to return the actuator to the preselected position.
	US6992872 discloses an electrically operated actuator stores power in a capacitor for returning the actuator output element to a preselected position upon power failure. The actuator has a controller having input power terminals connected across the capacitor and control terminals for controlling the power applied from the input power terminals to the motor which comprises the actuator's prime mover. A sensor monitors the presence of power provided to the controller's input power terminals. When failure of this power is sensed, the capacitor current flows to the controller, and the sensor applies signals to an override circuit of the controller causing the controller to apply current from the capacitor to the actuator motor in a way which drives the actuator toward the preselected position. A properly selected capacitor is capable of supplying adequate current over a period of time sufficient to return the actuator to the preselected position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117